IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DR. SOFIA LAM,                                : No. 428 EAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
             v.                               :
                                              :
                                              :
WORKERS' COMPENSATION APPEAL                  :
BOARD (NABISCO, INC.),                        :
                                              :
                    Respondent                :


                                         ORDER



PER CURIAM

      AND NOW, this 23rd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.